Under the provisions of Article 46, of Chapter 43, § 2335 et seq., of the Code of 1923, as amended by Act approved March 2, 1931, Acts 1931, p. 151, towns and cities having a population of from 1000 to 40,000 according to the 1930 federal census could organize under commission form of government. By Act approved March 31, 1911, Acts 1911, pp. 204-222, cities having a population of 100,000 and upward, were so authorized to organize. By Act of April 6, 1911, like privileges, powers and rights were conferred on cities having a population of from 25,000 to 50,000. Acts 1911, pp. 289-315. By Act approved April 21, 1911, like rights and privileges were conferred on cities and towns having a population of from 1,000 to 25,000. Acts 1911, p. 591.
By Act approved March 4, 1931, Acts 1931, pp. 99-125, like privileges, rights and powers were conferred on cities having a population of from 40,000 to 67,000 population.
These laws as a matter of common knowledge, cover every town and city in the state with the single exception of Mobile, which according to the federal census of 1930, had a population of 68,202. Alabama Official and Statistical Register, pp. 455, 461.
Said Act 204, Gen.Acts 1936-37, Sp.Sess., p. 244, which undertakes to pyramid a classification on a classification limiting the provisions of said Act to "every incorporated cityof this State governed by a commission created or elected underand by authority of the General Acts of Alabama of 1911, page330," is not a legitimate classification but a designation, rendering said Act local, and violative of §§ 106 and 110 of the Constitution of 1901. State ex rel. Brooks v. Gullatt et al., 210 Ala. 452, 98 So. 373; Hartwell et al. v. Pillans,225 Ala. 685, 145 So. 148. [Italics supplied.] *Page 14